JOINT MOTION TO DISMISS CERTIORARI, OR WRIT OF REVIEW
On motion of Theodore G. Solomon, Defendant-Petitioner, concurred in by George H. Mercer, Plaintiff-Respondent, and Walgreen Louisiana Co., Inc., Defendant-Respondent (constituting all the parties at interest herein), appearing herein through their undersigned counsel of record, and on suggesting to the Court that mover wishes to dismiss and abandon his appeal from the decision of the Court of Appeal, Second Circuit, State of Louisiana, in Docket No. 11,332 of said Court of Appeal, 230 So.2d 755, and on further suggesting that it is, therefore, in order for this Honorable Court to vacate the writ of review issued herein to said Court of Appeal on May 4, 1970, and to enter an order dismissing mover’s appeal, at his cost;
It is ordered that the writ of review issued in this matter to the Court of Appeal, Second Circuit, State of Louisiana, on May 4, 1970, 255 La. 1095, 234 So.2d 193, be and the same is hereby vacated and the appeal of Defendant-Petitioner Theodore G. Solomon be and the same is hereby dismissed, at Petitioner’s cost.